The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 14, 2014

                                     No. 04-13-00707-CR

                                 Julian Lawrence NAVARRO,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the County Court at Law No 2, Guadalupe County, Texas
                               Trial Court No. CCL-12-0325
                          Honorable Frank Follis, Judge Presiding

                                        ORDER
        On March 11, 2014, appellant’s counsel moved to withdraw as appellate counsel. We
GRANT counsel’s motion. See TEX. R. APP. P. 6.5. Because appellant is indigent, new appellate
counsel must be appointed. We, therefore, ORDER this appeal ABATED to the trial court and
ORDER the trial court to appoint new counsel on or before March 28, 2014. See Duncan v.
State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that appellate courts may abate
appeals so that trial court can assure appellant has effective assistance of counsel).

         We further ORDER the trial court clerk to file a supplemental clerk’s record containing
the trial court’s order appointing new counsel on or before April 4, 2014. After the supplemental
clerk’s record is filed, the appeal will be reinstated on the docket of this court.

       All appellate deadlines are SUSPENDED pending further orders from this court.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2014.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court